1

2

3                                     UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                         ***

6
      HENRY LUCAS, an individual,
7     CATHERINE LUCAS, an individual, and
      NANCY LUCAS, an individual,
8                                                            2:18-cv-02203-APG-VCF
                            Plaintiffs,                      ORDER
9
      vs.
10
      ELDORADO RESORTS CORP., a Florida
11
      Corporation, d/b/a/ ELDORADO
      DEVELOPMENT CORP.,
12
                             Defendants.
13

14
            Before the court are the Motion to Extend Discovery Cutoff for Limited Purposes (ECF NO. 18)
15
     and Motion to Compel Responses to Discovery (ECF NO. 20).
16
            Accordingly,
17
            IT IS HEREBY ORDERED that a hearing on the Motion to Extend Discovery Cutoff for Limited
18
     Purposes (ECF NO. 18) and Motion to Compel Responses to Discovery (ECF NO. 20) is scheduled for
19
     10:00 AM, July 8, 2019, in Courtroom 3D.
20
            IT IS FURTHER ORDERED that Plaintiffs Henry Lucas and Catherine Lucas must be present at
21
     the July 8, 2019 hearing either in person or by telephone. If plaintiffs are appearing by telephone, the call-
22
     in telephone number is (888)273-3658, access code: 3912597. The call must be made five minutes prior
23
     to the hearing time. The court will join the call and convene the proceedings. The call must be made on a
24

25
1

2    land line. The use of a cell phone or speaker phone during the proceedings is prohibited.

3           DATED this 27th day of June, 2019.
                                                                 _________________________
4                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
